



EXHIBIT 10.14


KEYCORP
LONG-TERM INCENTIVE DEFERRAL PLAN
This KeyCorp Long-Term Incentive Deferral Plan (the “Sub-Plan”) is hereby
established, effective as of December 31, 2018 (the “Effective Date”), as a
sub-plan under the KeyCorp 2013 Equity Compensation Plan and under any successor
shareholder-approved equity compensation plan of the Corporation (collectively
referred to herein as the “Equity Compensation Plan”). The purpose of the
Sub-Plan is to allow Participants (as defined below) to elect to defer the
payment of Eligible Awards (as defined below) that have become vested in
accordance with the terms and conditions of the applicable Award Instrument and
the Equity Compensation Plan, and the deferral of an Eligible Award shall be
credited to a Participant’s Account (as defined below) under this Sub-Plan only
after the vesting of such Eligible Award. In no event shall this Sub-Plan be
construed to provide a Participant with any rights with respect to vesting of an
Eligible Award beyond the rights set forth in the applicable Award Instrument
and the Equity Compensation Plan.
ARTICLE 1
DEFINITIONS
Capitalized terms used in the Sub-Plan but not defined herein shall have the
same meanings as defined in the Equity Compensation Plan. In addition to those
terms and the terms defined in the preamble hereof, the following words and
phrases shall have the meanings set forth below, unless their context clearly
requires a different meaning:
“Account” means the bookkeeping account maintained by the Corporation on behalf
of each Participant pursuant to this Sub-Plan. The sum of each Participant’s
Sub-Accounts, in the aggregate, shall constitute his or her Account. The Account
and each and every Sub-Account shall be a bookkeeping entry only and shall be
used solely as a device to measure and determine the amounts, if any, to be paid
to a Participant or his Beneficiary under the Sub-Plan.
“Beneficiary” or “Beneficiaries” means the person or persons, including one or
more trusts, designated by a Participant in accordance with the Sub-Plan to
receive payment of the remaining balance of the Participant’s Account in the
event of the death of the Participant prior to the Participant’s receipt of the
entire amount credited to his Account.
“Beneficiary Designation Form” means the form approved from time to time by the
Corporation (which may be electronic) that a Participant may execute in order to
designate one or more Beneficiaries.
“Committee” means the Compensation and Organization Committee of the KeyCorp
Board of Directors or its delegate(s).
“Corporation” means KeyCorp or its successor in interest.
“Deferral Election” means the Participant’s election on a form approved by the
Corporation (which may be electronic) to defer a portion of his or her Eligible
Awards in accordance with the provisions of Article 3.





--------------------------------------------------------------------------------





“Eligible Award” means any Performance Shares granted to an Eligible Executive
after the Effective Date, and, solely to the extent permitted by the Committee,
in its sole discretion, Restricted Stock Units granted to an Eligible Executive.
“Eligible Executive” has the meaning given to such term in Section 2.1 hereof.
“Participant” means any Eligible Executive who (a) at any time elected to defer
the receipt of an Eligible Award in accordance with the Sub-Plan, and (b) in
conjunction with his or her Beneficiary, has not received a complete payment of
the amount credited to his or her Account.
“Plan Year” means a calendar year.
“Separation from Service” means a termination of employment or service with the
Corporation and its Subsidiaries, other than as a result of death, in such a
manner as to constitute a “separation from service” as defined under Section
409A of the Code.
“Sub-Account” means each bookkeeping sub-account maintained by the Corporation
on behalf of each Participant pursuant to the Sub-Plan with respect to any
Eligible Awards granted in a particular Plan Year.
ARTICLE 2
ELIGIBILITY
2.1    Eligibility. Participation in the Sub-Plan is limited to those employees
of the Corporation and its Subsidiaries who are “executive officers” under
Regulation O under federal banking law, and any other employees who may be
designated by the Committee (or its delegate), in its sole discretion, as
eligible to participate in the Sub-Plan and who are members of a “select group
of management or highly compensated employees,” within the meaning of Sections
201, 301 and 401 of ERISA (each an “Eligible Executive”).
2.2    Enrollment Requirements. As a condition to initial participation in the
Sub-Plan, an Eligible Executive shall complete, execute and return to the
Corporation a Deferral Election in accordance with Article 3. In addition, the
Corporation may establish from time to time such other enrollment requirements
as it determines in its sole discretion are necessary.
2.3    Termination of Eligibility. An individual’s right to defer any Eligible
Award under the Sub-Plan shall cease with respect to the Plan Year following the
Plan Year in which he or she ceases to be an Eligible Executive, although such
individual shall continue to be subject to all of the terms and conditions of
the Sub-Plan for as long as he remains a Participant.
ARTICLE 3
DEFERRAL ELECTIONS
3.1    Elections to Defer. Each Eligible Executive may elect to defer Eligible
Awards by filing a Deferral Election as provided herein. The Deferral Election
with respect to an Eligible Award must be filed with the Corporation by, and
shall become irrevocable as of, December 31 (or such earlier date as specified
on the form) preceding the first day of the Plan Year in which such Eligible
Award is granted to the Eligible Executive under the Equity Compensation Plan.





--------------------------------------------------------------------------------





3.2    Amount Deferred and Form of Payment. A Participant shall designate on
each Deferral Election:
(a)     The percentage of each Eligible Award that is to be deferred with
respect to the applicable Plan Year, subject to the limitations of this Section
3.2(a). Unless otherwise determined by the Committee, with respect to each Plan
Year, a Participant may defer (in 5% increments) between 25% and 80% of an
Eligible Award, with such percentages applied to the number of units subject to
each applicable Eligible Award.
(b)    The form of payment of each amount deferred, which may be either (i) in a
single lump sum, (ii) in substantially equal annual installments over a period
of 5 years, or (iii) in substantially equal annual installments over a period of
10 years; and in any case payment shall be made (or commence) following the
Participant’s Separation from Service as provided pursuant to Article 5. A
Participant may choose a different form of payment for each Eligible Award. To
the extent that a Participant does not designate a form of payment on the
Deferral Election, the form of payment shall be a single lump sum.
Notwithstanding any provision of the Sub-Plan or any Deferral Election to the
contrary, however, in the event of a Participant’s Separation from Service prior
to a vesting date specified in the applicable Award Instrument with respect to
an Eligible Award (or a portion thereof), such Eligible Award (or portion
thereof) shall not be credited to the Participant’s Account pursuant to any
Deferral Election under the Sub-Plan and instead shall be paid, to the extent
vested (if at all), only at the time and in the form specified in the applicable
Award Instrument.
3.3    Relation to Award Instrument. The Sub-Plan is intended to provide
Eligible Executives the opportunity to defer payment of Eligible Awards that
have become vested in accordance with their terms. Except as otherwise provided
in this Sub-Plan, Eligible Awards shall remain subject to the terms and
conditions of the applicable Award Instrument and Equity Compensation Plan,
including, but not limited to, applicable vesting and forfeiture provisions.


ARTICLE 4
ACCOUNTS
4.1    Establishment. The Committee shall establish and maintain separate
Sub-Accounts for each Participant for each Plan Year. For each Eligible Award,
if any, that a Participant has elected to defer pursuant to Section 3.1 and that
becomes vested pursuant to the terms and conditions of the applicable Award
Instrument and the Equity Compensation Plan, and regardless of whether such
Eligible Award otherwise would have been paid, pursuant to the applicable Award
Instrument and the Equity Compensation Plan, in the form of Common Shares or
cash, the Participant’s Sub-Account shall be credited with a corresponding
number of notional Common Shares (both full and fractional), effective as soon
as administratively practicable following the payment date of the Awards, and
shall be assigned a form of payment (lump sum or installments) as specified by
the Participant under Section 3.2. With respect to any deferral of an Eligible
Award which, under the terms of the applicable Award Instrument and the Equity
Compensation Plan, would have been paid in cash, the number of notional Common
Shares credited to the Participant’s Sub-Account under this Section 4.1 shall be
determined by dividing (a) the amount of cash that would have been payable as
determined under the applicable Award Instrument but for the Participant’s
Deferral Election, by (b) the Fair Market Value per Common Share on the date of
crediting to the Participant’s Sub-Account hereunder. For purposes of clarity,
Eligible Awards that are forfeited by their terms prior to vesting will in no
event be credited to a Participant’s Account





--------------------------------------------------------------------------------





under this Sub-Plan. The value of each Participant’s Account shall be
automatically increased or decreased, as the case may be, to reflect the Fair
Market Value from time to time of the number of notional Common Shares credited
to the Participant’s Account.
4.2    Adjustments. The notional Common Shares credited to a Sub-Account (a)
shall, to the extent that dividend equivalents have been credited pursuant to
the Award Instrument applicable to the deferred Award, continue to be credited
with dividend equivalents until the time of payment in accordance with Article 5
of the Sub-Plan, in a manner consistent with the manner of crediting of dividend
equivalents under the applicable Award Instrument; and (b) shall be subject to
adjustments as provided in the Equity Compensation Plan.
4.3    Vesting; Forfeiture. Once credited to a Participant’s Account in
accordance with the foregoing provisions of this Article 4, a Participant’s
deferrals shall be fully vested; provided, however, that any amounts credited to
an Account under this Sub-Plan shall remain subject to forfeiture and recoupment
in accordance with the terms of the applicable Award Instrument and Equity
Compensation Plan, in addition to the terms of any compensation recovery policy
of the Corporation as in effect from time to time.
ARTICLE 5
PAYMENT OF ACCOUNTS
5.1    Date and Medium of Payment of Sub-Accounts.
(a)    Date of Payment. Except as otherwise provided in this Article 5, the
amounts credited to a Participant’s Sub-Accounts shall be paid, or commence to
be paid, within 30 days following the Participant’s Separation from Service, in
the form of payment (lump sum or installments) specified by the Participant for
each such Sub-Account in accordance with Section 3.2 hereof.
(b)    Six-Month Delay. Notwithstanding Section 5.1(a) to the contrary, if the
Participant is a “specified employee” (as determined by the Corporation in
accordance with Section 409A of the Code) at the time of his or her Separation
from Service, such Sub-Accounts shall instead be paid, or commence to be paid,
as soon as administratively practicable following the first business day of the
seventh month following the Participant’s Separation from Service (or his or her
date of death, if earlier). In the event that a Sub-Account is paid in
installments: the first installment shall commence at the time specified in
Section 5.1(a), and each subsequent installment shall be paid as soon as
administratively practicable following the applicable anniversary of the
commencement date, until the Sub-Account has been fully paid.
(c)    Medium of Payment. Notwithstanding any other provision of this Sub-Plan
(i) any portion of a Participant’s Account that is attributable to deferral of
an Eligible Award which, under the terms of the applicable Award Instrument and
the Equity Compensation Plan, would have been paid in Common Shares shall be
paid in Common Shares (both full and fractional) delivered under and counted
against the share reserve of the Equity Compensation Plan, and (ii) any portion
of a Participant’s Account that is attributable to deferral of an Eligible Award
which, under the terms of the applicable Award Instrument and the Equity
Compensation Plan, would have been paid in cash shall be paid in cash, in an
amount equal to the Fair Market Value of the number of notional Common Shares
(both full and fractional) credited to the Participant’s Account as of the date
immediately prior to the date of payment pursuant to this Article V.





--------------------------------------------------------------------------------





5.2    No Subsequent Payment Elections. Once a form of payment (lump sum or
installments) has become irrevocable and effective with respect to any
Sub-Account, a Participant may not elect to change the form of payment of such
Sub-Account.
5.3    Death of Participant. Notwithstanding any other provision of this
Sub-Plan, in the event of the Participant’s death, the remaining amount of all
of the Participant’s Sub-Accounts shall be paid to the Participant’s Beneficiary
or Beneficiaries designated on a Beneficiary Designation Form (or, if no such
Beneficiary, to the Participant’s estate) in a single lump sum as soon as
administratively practicable following the date of the Participant’s death. A
Participant’s Beneficiary Designation Form may be changed at any time prior to
his death by the execution and delivery of a new Beneficiary Designation Form.
The Beneficiary Designation Form on file with the Corporation that bears the
latest date at the time of the Participant’s death shall govern. If a
Participant fails to properly designate a Beneficiary in accordance with this
Section 5.3, then payment pursuant to this Section 5.3 shall be made to the
Participant’s estate.
5.4    Change in Control. Except as otherwise provided in Section 5.1(b) of this
Sub-Plan, in the event of a “change in control event” with respect to the
Corporation (within the meaning of Section 409A of the Code and the Treasury
Regulations thereunder), the remaining vested balance of each Account shall be
paid to the applicable Participant in a single lump sum within 30 days following
the date of the change in control event, in the medium of payment as provided
pursuant to Section 5.1(c) of the Sub-Plan.
5.5    Discretionary Acceleration and Delay of Payments. Notwithstanding any
other provision of the Sub-Plan to the contrary, except Section 5.1(b), the
Committee may, in its sole discretion (a) accelerate the time or schedule of a
payment under the Sub-Plan to a time or form otherwise permitted under Section
409A of the Code in accordance with the requirements, restrictions and
limitations of Treasury Regulation Section 1.409A-3(j), and (b) delay the time
or form of payment under the Sub-Plan to a time or form otherwise permitted
under Section 409A of the Code in accordance with the requirements, restrictions
and limitations of Treasury Regulation Section 1.409A-2(b)(7).
5.6    Actual Date of Payment. To the extent permitted by Section 409A of the
Code, the Committee, in its sole discretion, may cause any payment under this
Sub-Plan to be made or commence on any later date that occurs in the same
calendar year as the date on which payment otherwise would be required to be
made under this Sub-Plan, or, if later, by the fifteenth (15th) day of the third
month after the date on which payment otherwise would be required to be made
under this Sub-Plan. Further, to the extent permitted by Section 409A of the
Code, the Committee may delay payment in the event that it is not
administratively possible to make payment on the date (or within the periods)
specified in this Article 5, or the making of the payment would jeopardize the
ability of the Corporation (or any entity which would be considered to be a
single employer with the Corporation under Section 414(b) or Section 414(c) of
the Code) to continue as a going concern. Notwithstanding the foregoing, payment
must be made no later than the latest possible date permitted under Section 409A
of the Code.
ARTICLE 6
ADMINISTRATION
6.1    General. The Corporation, through the Committee, shall be responsible for
the general administration of the Sub-Plan and for carrying out the provisions
hereof. In general, the





--------------------------------------------------------------------------------





Committee shall have the full power, discretion and authority to carry out the
provisions of the Sub-Plan; in particular, the Committee shall have full
discretion to (a) interpret all provisions of the Sub-Plan, (b) resolve all
questions relating to eligibility for participation in the Sub-Plan and the
amount in the Account of any Participant and all questions pertaining to claims
for benefits and procedures for claim review, (c) resolve all other questions
arising under the Sub-Plan, including any factual questions and questions of
construction, (d) determine all claims for benefits, and (e) adopt such rules,
regulations or guidelines for the administration of the Sub-Plan and take such
further action as the Committee shall deem advisable in the administration of
the Sub-Plan. The actions taken and the decisions made by the Committee
hereunder shall be final, conclusive, and binding on all persons, including the
Corporation, its shareholders, Eligible Executives, Participants, and their
estates and Beneficiaries. Subject to applicable law, the Committee may delegate
to one or more officers or employees of the Corporation, subject to such terms
as the Committee shall determine, the authority to administer all or any portion
of the Sub-Plan, or the authority to perform certain functions, including
administrative functions. In the event of such delegation, all references to the
Committee in this Sub-Plan (other than such references in the immediately
preceding sentence) shall be deemed references to such officers as it relates to
those aspects of the Sub-Plan that have been delegated. In accordance with the
provisions of Section 503 of ERISA, the Committee shall provide a procedure for
handling claims of Participants or their Beneficiaries under the Sub-Plan. Such
procedure shall be in accordance with regulations issued by the Secretary of
Labor and shall provide adequate written notice within a reasonable period of
time with respect to the denial of any such claim as well as a reasonable
opportunity for a full and fair review by the Committee of any such denial.
6.2    Compliance with Section 409A of the Code. The Sub-Plan is a nonqualified
deferred compensation plan maintained for the benefit of a select group of
management or highly compensated employees, and the Sub-Plan shall be subject to
all of the provisions of the Equity Compensation Plan concerning compliance with
Section 409A of the Code.
ARTICLE 7
AMENDMENT AND TERMINATION
7.1    Amendment. The Corporation reserves the right to amend, terminate or
freeze the Sub-Plan, in whole or in part, at any time by action of the Committee
or its delegate(s). In no event shall any such action by the Committee or its
delegate(s) adversely affect any Participant or Beneficiary who has an Account,
or result in any change in the timing or manner of payment of the amount of any
Account (except as otherwise permitted under the Sub-Plan), without the consent
of the Participant or Beneficiary, unless the Committee or its delegate(s), as
the case may be, determines in good faith that such action is necessary to
ensure compliance with Section 409A of the Code.
7.2    Payments Upon Termination of Sub-Plan. Except as otherwise provided in
Article 5, in the event that the Sub-Plan is terminated, the amounts allocated
to a Participant’s Sub-Accounts shall be paid to the Participant or his
Beneficiary on the dates on which the Participant or his Beneficiary would
otherwise receive payments hereunder without regard to the termination of the
Sub-Plan.









--------------------------------------------------------------------------------





ARTICLE 8
MISCELLANEOUS
8.1    Governing Law. The Sub-Plan shall be governed and construed in accordance
with the internal substantive laws of the State of Ohio.
8.2    Successors. This Sub-Plan shall be binding upon and inure to the benefit
of the Corporation and any successor of or to the Corporation, including without
limitation any persons acquiring directly or indirectly all or substantially all
of the business and/or assets of the Corporation whether by sale, merger,
consolidation, reorganization or otherwise (and such successor shall thereafter
be deemed the “Corporation” for the purposes of this Sub-Plan), and the heirs,
beneficiaries, executors and administrators of each Participant.
8.3    Withholding of Taxes. The Corporation or any Subsidiary may withhold or
cause to be withheld from any amounts deferred or payable under the Sub-Plan all
federal, state, local and other taxes as shall be legally required in the same
manner and to the same extent as provided in the Award Instrument applicable to
the deferred Award
8.4    Participants Deemed to Accept Sub-Plan. By accepting any benefit under
the Sub-Plan, each Participant and each person claiming under or through any
such Participant shall be conclusively deemed to have indicated his acceptance
and ratification of, and consent to, all of the terms and conditions of the
Sub-Plan and any action taken under the Sub-Plan by the Board, the Committee and
the Corporation, in any case in accordance with the terms and conditions of the
Sub-Plan.
* * * * *



